DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 15, and 19 are in independent form. This Office action is FINAL.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 10-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,839,028 to Polia et al. (“Polia”) in view of U.S. Publication No. 2020/0409809 to Liu (“Liu”) and further in view of U.S. Publication No. 2013/0054907 to Ikeuchi et al. (“Ikeuchi”).

Regarding claim 1, Polia teaches:
A method comprising: 
operating a first storage device and a second storage device as a redundant array configured to use parity information to recover information from a faulty storage device, wherein the first storage device is configured to store first data, and the second storage device is configured to store second data (Polia: Col. 3, lines 54-67 and Col. 4, lines 1-2, “Generally, a RAID-6 system uses a dual redundancy parity scheme which includes a horizontal redundancy and a diagonal redundancy. For N data devices or drives, two parity positions are used. The first parity position is referred to as the row parity position (also referred to herein as "horizontal parity", "RP"). The second parity position is referred to as a diagonal parity position (also referred to as "DP"). The first and second parity positions are utilized in connection with a data unit grouping of size N-2 to encode parity information thereon of the N-2 data drives, as will be described in more detail herein. From these two types of parities, it is possible to reconstruct data even when there are up to two adjacent failures of disks or blocks. The failures can be on the data disks, parity disks or some combination thereof. Thus it provides a higher level of fault tolerance compared with a RAID-5 system”);  

However, Polia does not appear to teach:
operating the first storage device in a fault resilient mode with at least partial read capability based on a fault condition of the first storage device;

However, in the same field of endeavor, Liu teaches:
operating the first storage device in a fault resilient mode with at least partial read capability based on a fault condition of the first storage device (Liu: Paragraph [0024], “Hence, the present disclosure introduces a reconstruction method known as "copy reconstruction." When the management device 120 detects that SMART errors exceeds a threshold, the management device 120 finds the spare drive 110.sub.5 and tries to sequentially copy the data in a defective working drive to the spare drive 110.sub.5. Once the Input/Output (I/O) error or timeout occurs, the reconstruction logic is changed from the copy logic into RAID parity computation (with data of other normally working drives). The parity computation can continue to work for the drive extents of the data and then try to return to the copy operation again”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Polia by operating a storage device in a redundancy mode with the ability to do partial reads, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification to improve data loss, data unavailability times, and data corruption. (Liu: Paragraphs [0003]-[0004]).

However, the Polia/Liu combination does not appear to explicitly teach:
rebuilding information from the first storage device in a parity space of the second storage device;
wherein the rebuilding comprises reading at least a portion of the first data from the first storage device and writing the at least a portion of the first data to the parity space of the second storage device.

However, in the same field of endeavor, Ikeuchi teaches:
rebuilding information from the first storage device in a parity space of the second storage device (Ikeuchi: Paragraph [0055], “An example of processing in the case where parity storage areas among the storage areas constituting one of RLUs other than the RLU to which the one or more failed HDDs belong are chosen as the areas for storing the data in the rebuilding processing is explained below. In the example explained below, two HDDs belonging to one of the RLUs used in accordance with RAID 6 fail, and the data stored in one of the two failed HDDs are rebuilt and stored in parity storage areas in another of the RLUs which has been used in accordance with RAID 6 before the rebuilding processing, so that both of the RLU to which the failed HDDs belong and the RLU in which the data which have been stored in the one of the failed HDDs before the failure are stored in the parity storage areas are enabled to be temporarily used in accordance with RAID 5”);
wherein the rebuilding comprises reading at least a portion of the first data from the first storage device and writing the at least a portion of the first data to the parity space of the second storage device (Ikeuchi: Paragraph [0055], “An example of processing in the case where parity storage areas among the storage areas constituting one of RLUs other than the RLU to which the one or more failed HDDs belong are chosen as the areas for storing the data in the rebuilding processing is explained below. In the example explained below, two HDDs belonging to one of the RLUs used in accordance with RAID 6 fail, and the data stored in one of the two failed HDDs are rebuilt and stored in parity storage areas in another of the RLUs which has been used in accordance with RAID 6 before the rebuilding processing, so that both of the RLU to which the failed HDDs belong and the RLU in which the data which have been stored in the one of the failed HDDs before the failure are stored in the parity storage areas are enabled to be temporarily used in accordance with RAID 5”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Polia/Liu combination by rebuilding information into the parity space of the second storage device, as taught by Ikeuchi.  One of ordinary skill in the art would have been motivated to make this modification to improve redundancy. (Liu: Paragraphs [0005]-[0006] and [0028]).

Regarding claim 3, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 1 and further teaches:
	further comprising copying the at least a portion of the first data from the parity space of the second storage device to a replacement storage device (Ikeuchi: Paragraph [0055], “An example of processing in the case where parity storage areas among the storage areas constituting one of RLUs other than the RLU to which the one or more failed HDDs belong are chosen as the areas for storing the data in the rebuilding processing is explained below. In the example explained below, two HDDs belonging to one of the RLUs used in accordance with RAID 6 fail, and the data stored in one of the two failed HDDs are rebuilt and stored in parity storage areas in another of the RLUs which has been used in accordance with RAID 6 before the rebuilding processing, so that both of the RLU to which the failed HDDs belong and the RLU in which the data which have been stored in the one of the failed HDDs before the failure are stored in the parity storage areas are enabled to be temporarily used in accordance with RAID 5”).

Regarding claim 4, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 3 and further teaches:
further comprising writing write data for a write operation of the first storage device in the parity space of the second storage device (Ikeuchi: Paragraph [0055], “An example of processing in the case where parity storage areas among the storage areas constituting one of RLUs other than the RLU to which the one or more failed HDDs belong are chosen as the areas for storing the data in the rebuilding processing is explained below. In the example explained below, two HDDs belonging to one of the RLUs used in accordance with RAID 6 fail, and the data stored in one of the two failed HDDs are rebuilt and stored in parity storage areas in another of the RLUs which has been used in accordance with RAID 6 before the rebuilding processing, so that both of the RLU to which the failed HDDs belong and the RLU in which the data which have been stored in the one of the failed HDDs before the failure are stored in the parity storage areas are enabled to be temporarily used in accordance with RAID 5”).

Regarding claim 6, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 3 and further teaches:
calculating parity information for at least a portion of the at least a portion of the first data (Polia: Col. 4, lines 4-10, “The storage system reads data from a failed disk drive by reconstructing the data using parity information. Further, a storage system writes new data that is mapped to a non-operational (also referred to as "failed") disk drive by reading data from adjacent disk drives, calculating new parity by combining the adjacent data with the new data, and writing the new parity to parity positions or parity drives”).

Regarding claim 10, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 1 and further teaches:
reading read data for a read operation of the first storage device based on a rebuild point of the parity space of the second storage device (Liu: Paragraph [0024], “Hence, the present disclosure introduces a reconstruction method known as "copy reconstruction." When the management device 120 detects that SMART errors exceeds a threshold, the management device 120 finds the spare drive 110.sub.5 and tries to sequentially copy the data in a defective working drive to the spare drive 110.sub.5. Once the Input/Output (I/O) error or timeout occurs, the reconstruction logic is changed from the copy logic into RAID parity computation (with data of other normally working drives). The parity computation can continue to work for the drive extents of the data and then try to return to the copy operation again”).

Regarding claim 11, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 10 and further teaches:
wherein the read data for the read operation is read from the first storage device (Liu: Paragraph [0024], “Hence, the present disclosure introduces a reconstruction method known as "copy reconstruction." When the management device 120 detects that SMART errors exceeds a threshold, the management device 120 finds the spare drive 110.sub.5 and tries to sequentially copy the data in a defective working drive to the spare drive 110.sub.5. Once the Input/Output (I/O) error or timeout occurs, the reconstruction logic is changed from the copy logic into RAID parity computation (with data of other normally working drives). The parity computation can continue to work for the drive extents of the data and then try to return to the copy operation again”).

Regarding claim 12, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 10 and further teaches:
wherein the read data for the read operation is read from the at least a portion of the first data in the parity space of the second storage device (Liu: Paragraph [0024], “Hence, the present disclosure introduces a reconstruction method known as "copy reconstruction." When the management device 120 detects that SMART errors exceeds a threshold, the management device 120 finds the spare drive 110.sub.5 and tries to sequentially copy the data in a defective working drive to the spare drive 110.sub.5. Once the Input/Output (I/O) error or timeout occurs, the reconstruction logic is changed from the copy logic into RAID parity computation (with data of other normally working drives). The parity computation can continue to work for the drive extents of the data and then try to return to the copy operation again”).

Regarding claim 15, Polia teaches:
A system comprising: 
a controller (Polia: Col. 1, lines 46-50, “Storage arrays typically include one or more storage array processors (SPs), for handling both requests for allocation and input/output (I/O) requests. An SP is the controller for and primary interface to the storage array”); 
a first storage device (Polia: Col. 3, lines 54-67 and Col. 4, lines 1-2, “Generally, a RAID-6 system uses a dual redundancy parity scheme which includes a horizontal redundancy and a diagonal redundancy. For N data devices or drives, two parity positions are used. The first parity position is referred to as the row parity position (also referred to herein as "horizontal parity", "RP"). The second parity position is referred to as a diagonal parity position (also referred to as "DP"). The first and second parity positions are utilized in connection with a data unit grouping of size N-2 to encode parity information thereon of the N-2 data drives, as will be described in more detail herein. From these two types of parities, it is possible to reconstruct data even when there are up to two adjacent failures of disks or blocks. The failures can be on the data disks, parity disks or some combination thereof. Thus it provides a higher level of fault tolerance compared with a RAID-5 system”); and 
a second storage device (Polia: Col. 3, lines 54-67 and Col. 4, lines 1-2, “Generally, a RAID-6 system uses a dual redundancy parity scheme which includes a horizontal redundancy and a diagonal redundancy. For N data devices or drives, two parity positions are used. The first parity position is referred to as the row parity position (also referred to herein as "horizontal parity", "RP"). The second parity position is referred to as a diagonal parity position (also referred to as "DP"). The first and second parity positions are utilized in connection with a data unit grouping of size N-2 to encode parity information thereon of the N-2 data drives, as will be described in more detail herein. From these two types of parities, it is possible to reconstruct data even when there are up to two adjacent failures of disks or blocks. The failures can be on the data disks, parity disks or some combination thereof. Thus it provides a higher level of fault tolerance compared with a RAID-5 system”); 
wherein the controller is configured to: 
operate the first storage device and the second storage device as a redundant array configured to use parity information to recover information from a faulty storage device (Polia: Col. 3, lines 54-67 and Col. 4, lines 1-2, “Generally, a RAID-6 system uses a dual redundancy parity scheme which includes a horizontal redundancy and a diagonal redundancy. For N data devices or drives, two parity positions are used. The first parity position is referred to as the row parity position (also referred to herein as "horizontal parity", "RP"). The second parity position is referred to as a diagonal parity position (also referred to as "DP"). The first and second parity positions are utilized in connection with a data unit grouping of size N-2 to encode parity information thereon of the N-2 data drives, as will be described in more detail herein. From these two types of parities, it is possible to reconstruct data even when there are up to two adjacent failures of disks or blocks. The failures can be on the data disks, parity disks or some combination thereof. Thus it provides a higher level of fault tolerance compared with a RAID-5 system”); 
store first data at the first storage device (Polia: Col. 3, lines 54-67 and Col. 4, lines 1-2, “Generally, a RAID-6 system uses a dual redundancy parity scheme which includes a horizontal redundancy and a diagonal redundancy. For N data devices or drives, two parity positions are used. The first parity position is referred to as the row parity position (also referred to herein as "horizontal parity", "RP"). The second parity position is referred to as a diagonal parity position (also referred to as "DP"). The first and second parity positions are utilized in connection with a data unit grouping of size N-2 to encode parity information thereon of the N-2 data drives, as will be described in more detail herein. From these two types of parities, it is possible to reconstruct data even when there are up to two adjacent failures of disks or blocks. The failures can be on the data disks, parity disks or some combination thereof. Thus it provides a higher level of fault tolerance compared with a RAID-5 system”);
store second data the second storage device (Polia: Col. 3, lines 54-67 and Col. 4, lines 1-2, “Generally, a RAID-6 system uses a dual redundancy parity scheme which includes a horizontal redundancy and a diagonal redundancy. For N data devices or drives, two parity positions are used. The first parity position is referred to as the row parity position (also referred to herein as "horizontal parity", "RP"). The second parity position is referred to as a diagonal parity position (also referred to as "DP"). The first and second parity positions are utilized in connection with a data unit grouping of size N-2 to encode parity information thereon of the N-2 data drives, as will be described in more detail herein. From these two types of parities, it is possible to reconstruct data even when there are up to two adjacent failures of disks or blocks. The failures can be on the data disks, parity disks or some combination thereof. Thus it provides a higher level of fault tolerance compared with a RAID-5 system”);

However, Polia does not appear to teach:
wherein the first storage device is capable of operating in a fault resilient mode with at least partial read capability based on a fault condition of the first storage device;

However, in the same field of endeavor, Liu teaches:
wherein the first storage device is capable of operating in a fault resilient mode with at least partial read capability based on a fault condition of the first storage device (Liu: Paragraph [0024], “Hence, the present disclosure introduces a reconstruction method known as "copy reconstruction." When the management device 120 detects that SMART errors exceeds a threshold, the management device 120 finds the spare drive 110.sub.5 and tries to sequentially copy the data in a defective working drive to the spare drive 110.sub.5. Once the Input/Output (I/O) error or timeout occurs, the reconstruction logic is changed from the copy logic into RAID parity computation (with data of other normally working drives). The parity computation can continue to work for the drive extents of the data and then try to return to the copy operation again”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Polia by operating a storage device in a redundancy mode with the ability to do partial reads, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification to improve data loss, data unavailability times, and data corruption. (Liu: Paragraphs [0003]-[0004]).

However, the Polia/Liu combination does not appear to explicitly teach:
rebuild information from the first storage device in a parity space of the second storage device by reading at least a portion of the first data from the first storage device and writing the at least a portion of the first data to the parity space of the second storage device.

However, in the same field of endeavor, Ikeuchi teaches:
rebuild information from the first storage device in a parity space of the second storage device by reading at least a portion of the first data from the first storage device and writing the at least a portion of the first data to the parity space of the second storage device (Ikeuchi: Paragraph [0055], “An example of processing in the case where parity storage areas among the storage areas constituting one of RLUs other than the RLU to which the one or more failed HDDs belong are chosen as the areas for storing the data in the rebuilding processing is explained below. In the example explained below, two HDDs belonging to one of the RLUs used in accordance with RAID 6 fail, and the data stored in one of the two failed HDDs are rebuilt and stored in parity storage areas in another of the RLUs which has been used in accordance with RAID 6 before the rebuilding processing, so that both of the RLU to which the failed HDDs belong and the RLU in which the data which have been stored in the one of the failed HDDs before the failure are stored in the parity storage areas are enabled to be temporarily used in accordance with RAID 5”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Polia/Liu combination by rebuilding information into the parity space of the second storage device, as taught by Ikeuchi.  One of ordinary skill in the art would have been motivated to make this modification to improve redundancy. (Liu: Paragraphs [0005]-[0006] and [0028]).

Regarding claim 16, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 15 and further teaches:
wherein the controller is further configured to copy the at least a portion of the first data from the parity space of the second storage device to a replacement storage device (Ikeuchi: Paragraph [0055], “An example of processing in the case where parity storage areas among the storage areas constituting one of RLUs other than the RLU to which the one or more failed HDDs belong are chosen as the areas for storing the data in the rebuilding processing is explained below. In the example explained below, two HDDs belonging to one of the RLUs used in accordance with RAID 6 fail, and the data stored in one of the two failed HDDs are rebuilt and stored in parity storage areas in another of the RLUs which has been used in accordance with RAID 6 before the rebuilding processing, so that both of the RLU to which the failed HDDs belong and the RLU in which the data which have been stored in the one of the failed HDDs before the failure are stored in the parity storage areas are enabled to be temporarily used in accordance with RAID 5”).

Regarding claim 17, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 15 and further teaches:
wherein the controller is further configured to read read data for a read operation from the first storage device based on a rebuild point of the parity space of the second storage device (Liu: Paragraph [0024], “Hence, the present disclosure introduces a reconstruction method known as "copy reconstruction." When the management device 120 detects that SMART errors exceeds a threshold, the management device 120 finds the spare drive 110.sub.5 and tries to sequentially copy the data in a defective working drive to the spare drive 110.sub.5. Once the Input/Output (I/O) error or timeout occurs, the reconstruction logic is changed from the copy logic into RAID parity computation (with data of other normally working drives). The parity computation can continue to work for the drive extents of the data and then try to return to the copy operation again”).

Regarding claim 19, Polia teaches:
A storage array controller comprising logic configured to: 
operate a first storage device, and a second storage device as a redundant array of independent storage devices (RAID) with parity (Polia: Col. 3, lines 54-67 and Col. 4, lines 1-2, “Generally, a RAID-6 system uses a dual redundancy parity scheme which includes a horizontal redundancy and a diagonal redundancy. For N data devices or drives, two parity positions are used. The first parity position is referred to as the row parity position (also referred to herein as "horizontal parity", "RP"). The second parity position is referred to as a diagonal parity position (also referred to as "DP"). The first and second parity positions are utilized in connection with a data unit grouping of size N-2 to encode parity information thereon of the N-2 data drives, as will be described in more detail herein. From these two types of parities, it is possible to reconstruct data even when there are up to two adjacent failures of disks or blocks. The failures can be on the data disks, parity disks or some combination thereof. Thus it provides a higher level of fault tolerance compared with a RAID-5 system”);
store first data at the first storage device (Polia: Col. 3, lines 54-67 and Col. 4, lines 1-2, “Generally, a RAID-6 system uses a dual redundancy parity scheme which includes a horizontal redundancy and a diagonal redundancy. For N data devices or drives, two parity positions are used. The first parity position is referred to as the row parity position (also referred to herein as "horizontal parity", "RP"). The second parity position is referred to as a diagonal parity position (also referred to as "DP"). The first and second parity positions are utilized in connection with a data unit grouping of size N-2 to encode parity information thereon of the N-2 data drives, as will be described in more detail herein. From these two types of parities, it is possible to reconstruct data even when there are up to two adjacent failures of disks or blocks. The failures can be on the data disks, parity disks or some combination thereof. Thus it provides a higher level of fault tolerance compared with a RAID-5 system”);
store second data at the second storage device (Polia: Col. 3, lines 54-67 and Col. 4, lines 1-2, “Generally, a RAID-6 system uses a dual redundancy parity scheme which includes a horizontal redundancy and a diagonal redundancy. For N data devices or drives, two parity positions are used. The first parity position is referred to as the row parity position (also referred to herein as "horizontal parity", "RP"). The second parity position is referred to as a diagonal parity position (also referred to as "DP"). The first and second parity positions are utilized in connection with a data unit grouping of size N-2 to encode parity information thereon of the N-2 data drives, as will be described in more detail herein. From these two types of parities, it is possible to reconstruct data even when there are up to two adjacent failures of disks or blocks. The failures can be on the data disks, parity disks or some combination thereof. Thus it provides a higher level of fault tolerance compared with a RAID-5 system”);

However, Polia does not appear to teach:
operate the first storage device in a fault resilient mode with at least partial read capability based on a fault condition of the first storage device;

However, in the same field of endeavor, Liu teaches:
operate the first storage device in a fault resilient mode with at least partial read capability based on a fault condition of the first storage device (Liu: Paragraph [0024], “Hence, the present disclosure introduces a reconstruction method known as "copy reconstruction." When the management device 120 detects that SMART errors exceeds a threshold, the management device 120 finds the spare drive 110.sub.5 and tries to sequentially copy the data in a defective working drive to the spare drive 110.sub.5. Once the Input/Output (I/O) error or timeout occurs, the reconstruction logic is changed from the copy logic into RAID parity computation (with data of other normally working drives). The parity computation can continue to work for the drive extents of the data and then try to return to the copy operation again”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Polia by operating a storage device in a redundancy mode with the ability to do partial reads, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification to improve data loss, data unavailability times, and data corruption. (Liu: Paragraphs [0003]-[0004]).

However, the Polia/Liu combination does not appear to explicitly teach:
rebuild information from the first storage device based on the fault condition of the first storage device by reading at least a portion of the first data from the first storage device and writing the at least a portion of the first data to a parity space of the second storage device.

However, in the same field of endeavor, Ikeuchi teaches:
rebuild information from the first storage device based on the fault condition of the first storage device by reading at least a portion of the first data from the first storage device and writing the at least a portion of the first data to a parity space of the second storage device (Ikeuchi: Paragraph [0055], “An example of processing in the case where parity storage areas among the storage areas constituting one of RLUs other than the RLU to which the one or more failed HDDs belong are chosen as the areas for storing the data in the rebuilding processing is explained below. In the example explained below, two HDDs belonging to one of the RLUs used in accordance with RAID 6 fail, and the data stored in one of the two failed HDDs are rebuilt and stored in parity storage areas in another of the RLUs which has been used in accordance with RAID 6 before the rebuilding processing, so that both of the RLU to which the failed HDDs belong and the RLU in which the data which have been stored in the one of the failed HDDs before the failure are stored in the parity storage areas are enabled to be temporarily used in accordance with RAID 5”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Polia/Liu combination by rebuilding information into the parity space of the second storage device, as taught by Ikeuchi.  One of ordinary skill in the art would have been motivated to make this modification to improve redundancy. (Liu: Paragraphs [0005]-[0006] and [0028]).

Regarding claim 20, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 19 and further teaches:
wherein the processor is further configured to read data for a read operation from the first storage device based on a rebuild point of the parity space of the second storage device (Liu: Paragraph [0024], “Hence, the present disclosure introduces a reconstruction method known as "copy reconstruction." When the management device 120 detects that SMART errors exceeds a threshold, the management device 120 finds the spare drive 110.sub.5 and tries to sequentially copy the data in a defective working drive to the spare drive 110.sub.5. Once the Input/Output (I/O) error or timeout occurs, the reconstruction logic is changed from the copy logic into RAID parity computation (with data of other normally working drives). The parity computation can continue to work for the drive extents of the data and then try to return to the copy operation again”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Polia in view of Liu in view of Ikeuchi and further in view of U.S. Patent No. 6,154,853 to Kedem (“Kedem”).

Regarding claim 5, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 4 However the combination does not appear to explicity teach:
copying the write data from the parity space of the second storage device to the replacement storage device.

However, in the same field of endeavor, Kedem teaches:
	copying the write data from the parity space of the second storage device to the replacement storage device (Kedem: Col. 2, lines 30-37, “The number of spare devices provided is an amount necessary to store all of the data from the data volumes of the storage array. In the event of a failure in one of the storage devices, data from the data volumes of the failing device is copied to the parity volumes associated with the failing device. In addition, all of the data from the data volumes, including data from the non-failing devices, is copied to the spare devices”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Polia/Liu/Ikeuchi combination by copying information from a second storage device to the replacement storage device, as taught by Kedem.  One of ordinary skill in the art would have been motivated to make this modification to improve redundancy and mitigate loss of data and interruptions of storage services. (Kedem: Col. 2, lines 23-48).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Polia in view of Liu in view of Ikeuchi and further in view of U.S. Publication No. 2014/0281689 to Fischer (“Fischer”).

Regarding claim 7, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 1.  However, the combination does not appear to explicitly teach:
wherein the rebuilding the information from the first storage device in the parity space of the second storage device is performed, at least in part, by a background process.

	However, in the same field of endeavor, Fischer teaches:
wherein the rebuilding the information from the first storage device in the parity space of the second storage device is performed, at least in part, by a background process (Fischer: Paragraph [0023], “Referring to FIG. 4, a sequential rebuild of data from the lowest RAID group, LBA 0, to the last LBA of the group, LBA N, is illustrated. The conventional sequential rebuild process repairs all the contiguous stripes within the first X % of the RAID group capacity before the frequently accessed RAID stripes associated with the host workload, contained within the area identified as Y %, are rebuilt via the background rebuild process”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Polia/Liu/Ikeuchi combination by rebuilding the storage device by a background process, as taught by Fischer.  One of ordinary skill in the art would have been motivated to make this modification to improve efficiency and to reduce the impact of the host performance. (Fischer: Paragraphs [0022]-[0024]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Polia in view of Liu in view of Ikeuchi and further in view of U.S. Patent No. 9,122,405 to Ludwig et al. (“Ludwig”).

Regarding claim 8, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 1.  However, the combination does not appear to explicitly teach:
wherein the rebuilding the information from the first storage device in the parity space of the second storage device is performed, at least in part, by a batch process.

However, in the same field of endeavor, Ludwig teaches:
wherein the rebuilding the information from the first storage device in the parity space of the second storage device is performed, at least in part, by a batch process (Ludwig: Col. 5, lines 1-9, “In particular, since the disks 206 are in a factory fresh condition or relatively free of operational data, the controller 202 may employ batch read and writes to rebuild the RAID array. For example, as shown in FIG. 3, the controller 202 may be configured to perform a batch sequence of reads from the various drives, calculate a set of coherent RAID protection data, such as parity data, and write this data using a batch or sequence of write operations to the interrupted drive”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Polia/Liu/Ikeuchi combination by rebuilding the storage device by a batch process, as taught by Ludwig.  One of ordinary skill in the art would have been motivated to make this modification to provide a safer and more stable device that is more coherent. (Ludwig: Abstract).

Claims 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Polia in view of Liu in view of Ikeuchi and further in view of U.S. Publication No. 2017/0060421 to Dawkins et al. (“Dawkins”).

Regarding claim 13, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 1 and further teaches:
reading, for a read operation of the first storage device, the write data from the parity space of the second storage device (Liu: Paragraph [0024], “Hence, the present disclosure introduces a reconstruction method known as "copy reconstruction." When the management device 120 detects that SMART errors exceeds a threshold, the management device 120 finds the spare drive 110.sub.5 and tries to sequentially copy the data in a defective working drive to the spare drive 110.sub.5. Once the Input/Output (I/O) error or timeout occurs, the reconstruction logic is changed from the copy logic into RAID parity computation (with data of other normally working drives). The parity computation can continue to work for the drive extents of the data and then try to return to the copy operation again”).

However, the combination does not appear to explicitly teach:
updating write data for a write operation of the first storage device in the parity space of the second storage device.

However, in the same field of endeavor, Dawkins teaches:	updating write data for a write operation of the first storage device in the parity space of the second storage device (Dawkins: Fig. 5; and Paragraph [0030], “At block 506, a write request including data to store in the first data storage devices is received at the controller. The data is written to the first data storage devices at block 508. At block 510, parity data for data in the first data storage devices is updated in response to the data being written to the first data storage devices. The updated parity data to the second data is written to the second data storage devices at block 512. In an embodiment, the second data storage devices are concatenated together to form a single parity data storage device In an embodiment, the second data storage devices are striped to equally distribute input/output requests to the second data storage devices”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Polia/Liu/Ikeuchi combination by updating data for a write operation of the first storage device in the parity space of the second storage device, as taught by Dawkins.  One of ordinary skill in the art would have been motivated to make this modification to improve redundancy features seen from RAID structures. (Dawkins: Paragraphs [0002]-[0003]).

Regarding claim 14, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 1.  However, the combination does not appear to explicitly teach:
receiving write data for a write operation of the first storage device; and 
writing the write data to the parity space of the second storage device.

However, in the same field of endeavor, Dawkins teaches:
receiving write data for a write operation of the first storage device (Dawkins: Fig. 5; and Paragraph [0030], “At block 506, a write request including data to store in the first data storage devices is received at the controller. The data is written to the first data storage devices at block 508. At block 510, parity data for data in the first data storage devices is updated in response to the data being written to the first data storage devices. The updated parity data to the second data is written to the second data storage devices at block 512. In an embodiment, the second data storage devices are concatenated together to form a single parity data storage device In an embodiment, the second data storage devices are striped to equally distribute input/output requests to the second data storage devices”); and 
writing the write data to the parity space of the second storage device (Dawkins: Fig. 5; and Paragraph [0030], “At block 506, a write request including data to store in the first data storage devices is received at the controller. The data is written to the first data storage devices at block 508. At block 510, parity data for data in the first data storage devices is updated in response to the data being written to the first data storage devices. The updated parity data to the second data is written to the second data storage devices at block 512. In an embodiment, the second data storage devices are concatenated together to form a single parity data storage device In an embodiment, the second data storage devices are striped to equally distribute input/output requests to the second data storage devices”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Polia/Liu/Ikeuchi combination by receiving write data for a write operation and writing the write data to the parity space of the second storage device, as taught by Dawkins.  One of ordinary skill in the art would have been motivated to make this modification to improve redundancy features seen from RAID structures. (Dawkins: Paragraphs [0002]-[0003]).

Regarding claim 18, the Polia/Liu/Ikeuchi combination teaches all of the elements of claim 1.  However, the combination does not appear to explicitly teach:
receive write data for a write operation of the first storage device; and 
write the write data to the parity space of the second storage device.

However, in the same field of endeavor, Dawkins teaches:
receive write data for a write operation of the first storage device (Dawkins: Fig. 5; and Paragraph [0030], “At block 506, a write request including data to store in the first data storage devices is received at the controller. The data is written to the first data storage devices at block 508. At block 510, parity data for data in the first data storage devices is updated in response to the data being written to the first data storage devices. The updated parity data to the second data is written to the second data storage devices at block 512. In an embodiment, the second data storage devices are concatenated together to form a single parity data storage device In an embodiment, the second data storage devices are striped to equally distribute input/output requests to the second data storage devices”); and 
write the write data to the parity space of the second storage device (Dawkins: Fig. 5; and Paragraph [0030], “At block 506, a write request including data to store in the first data storage devices is received at the controller. The data is written to the first data storage devices at block 508. At block 510, parity data for data in the first data storage devices is updated in response to the data being written to the first data storage devices. The updated parity data to the second data is written to the second data storage devices at block 512. In an embodiment, the second data storage devices are concatenated together to form a single parity data storage device In an embodiment, the second data storage devices are striped to equally distribute input/output requests to the second data storage devices”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Polia/Liu/Ikeuchi combination by receiving write data for a write operation and writing the write data to the parity space of the second storage device, as taught by Dawkins.  One of ordinary skill in the art would have been motivated to make this modification to improve redundancy features seen from RAID structures. (Dawkins: Paragraphs [0002]-[0003]).

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 02/15/2022, with respect to the 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief description of the pertinent, but not relied upon art. (US 20190087272 A1 and US 20190065318 A1)
US 20190087272 A1: It is contemplated that if ample spare data capacity is not available for data reconstruction, the RAID controller 148 can utilize portions of the column parity data locations for data reconstruction. Hence, assorted embodiments arrange the data storage devices/units assigned to the column parity values 152 to have a larger data capacity than the data storage devices/units that make up the respective provisioned RAID groups. For clarity, the data storage devices/units of the provisioned RAID groups can have different data capacities, which is accommodated by the network controller 148 assigning any unused data blocks/chunks as zeros that will not affect column parity value 152 computation speed or accuracy.
US 20190065318 A1: In some embodiments, the memory 410 may contain, among other things, the Basic Input-Output system (BIOS) which may control basic hardware and/or software operation such as the interaction with peripheral components or devices. For example, at least a portion of the parity recovery module 130-c to implement the present systems and methods may be stored within the system memory 410. Applications resident with system 400 are generally stored on and accessed via a non-transitory computer readable medium, such as a hard disk drive or other storage medium. Additionally, applications can be in the form of electronic signals modulated in accordance with the application and data communication technology when accessed via a network interface such as network adapter 430.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        /MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114